IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

K.L.L., A CHILD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5840

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 28, 2017.

An appeal from the Circuit Court for Nassau County.
Adrian G. Soud, Judge.

Andy Thomas, Public Defender, and Lori A. Willner, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The juvenile appellant, K.L.L., appeals a final disposition order adjudicating

her delinquent, following a guilty plea, and committing her to the custody of the

Department of Juvenile Justice for placement in a non-secure residential program.
In so doing, the trial court deviated from the Department’s recommendation of

probation.

      We disagree with the appellant’s characterization of the trial court’s findings,

which were well-reasoned and supported by competent, substantial evidence.

However, we agree with the appellant that the trial court erred in committing her

without first requesting a commitment level recommendation from the

Department. See B.K.A. v. State, 122 So. 3d 928, 930 (Fla. 1st DCA 2013); A.L.M.

v. State, 176 So. 3d 1025 (Fla. 1st DCA 2015).

      Accordingly, we AFFIRM the portion of the disposition order adjudicating

the appellant delinquent, but we REVERSE the non-secure residential commitment

and REMAND to the trial court for further proceedings consistent with the opinions

in B.K.A. and A.L.M., as well as section 985.433(7), Florida Statutes.

ROBERTS, MAKAR and JAY, JJ., CONCUR.




                                          2